DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
Figure 10 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: LAMP FOR VEHICLE WITH DIFFERENT LENSES
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 7, 16-17, 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nishimura et al., US 2019/0203900 A1.
Regarding claim 1, Nishimura discloses “A lamp for a vehicle, comprising: a first lamp module (30, Fig. 2) including a first light source part (32, Fig. 4) and a first lens structure (31, Fig. 4) configured to form a first light distribution pattern with light irradiated from the first light source part (A2, Fig. 10); 
and a second lamp module (40, Fig. 2) including a second light source part (42, Fig. 5A) and a second lens structure  (41, Fig. 5A) configured to form a second light distribution pattern with light irradiated from the second light source part (A1, Fig. 10), the second light distribution pattern having characteristics that are different from those of the first light distribution pattern (seen in Fig. 11AB) , wherein 
the first light distribution pattern and the second light distribution pattern overlap each other to form a low beam pattern (seen in Fig. 10 and 11, light distribution patterns A1 and A2 overlap, ¶ [0062-0063]), and wherein 
shapes of input surfaces of the first lens structure and the second lens structure are different (seen in Fig. 4 and 5A).”


Regarding claim 2, Nishimura discloses the invention of claim 1, as cited above, and further discloses “the first lens structure includes: 
a first body part disposed on a front side of the first light source part; a first input surface (31a, Fig. 4) provided on a surface of the first body part, to which the light irradiated from the first light source part is input, such that the light irradiated from the first light source part is input to the first body part (¶ [0058]); and 
a first output surface (31b, Fig. 4)provided on a surface of the first body part, from which the light input to the first body part is output, such that the light input to the first body part is output to a front side of the first body part (¶ [0058]) , and wherein a horizontal shape of the first input surface, viewed from an upper side, and a vertical shape of the first input surface, viewed from a lateral side, are convexly curved in a direction that faces the first light source part (seen in Fig. 10 and 4) .”  
Regarding claim 3, Nishimura discloses the invention of claim 2, as cited above, and further discloses “the first body part includes a first recessed part having  a shape that is curved toward a middle area of the first body part in an upward/downward direction (cutout portion 31d and 31e, Fig. 4).”  
Regarding claim 4, Nishimura discloses the invention of claim 3, as cited above, and further discloses “the first recessed part shields the light that is output from the first light source part (¶ [0057-0058] “partially blocked (shaded) by the reflection surface 31d”).”  

Regarding claim 5, Nishimura discloses the invention of claim 3, as cited above, and further discloses “a first shielding layer (reflection surface 31d, Fig. 4, ¶ [0054]) formed on a surface of the first recessed part and being configured to shield a portion of the light input to the first body part (¶ [0058]), and a first cutoff edge (31c, Fig. 4, ¶ [0055, 0057]) formed at an upper end of the first recessed part and being configured to form a cutoff line of the low beam pattern (¶ [0055, 0057]).  
Regarding claim 7, Nishimura discloses the invention of claim 5, as cited above, and further discloses “the first recessed part includes: a first surface (31d, Fig. 4) provided adjacent the first input surface; and a second surface (31e, Fig. 4) extending from the first surface and provided adjacent the first output surface, wherein the first shielding layer is formed on the first surface (¶ [0054] 31d is a reflection surface), and wherein the first cutoff edge is formed in an area in which the first surface and the second surface meet each other (31c is the cutoff edge, Fig. 4).”  
Regarding claim 16, Nishimura discloses the invention of claim 1, as cited above, and further discloses “further comprising a plurality of first lamp modules and a plurality of second modules (seen in Fig. 1 and 2).”
Regarding claim 17,   Nishimura discloses the invention of claim 16, as cited above, and further discloses “the plurality of first lamp modules and the plurality of second lamp modules are alternately disposed along one direction (seen in Fig. 1 and 2).” 
 Regarding claim 20, Nishimura discloses “A lamp for a vehicle, comprising: a light source part (32, Fig. 4) configured to irradiate light; and a lens structure (31, Fig. 4) disposed on a front side of the light source part and being configured to transmit the light irradiated from the light source part to form a specific beam pattern, wherein the lens structure includes: a body part (31, Fig. 4); an input surface formed on a surface of the body part (31a, Fig. 4), to which the light irradiated from the light source part is input, and being configured to input the light irradiated from the light source part to the body part; and an output surface (31b, Fig. 4) formed on a surface of the body part, from which the light input to the body part is output, and being configured to output the light input to the body part to a front side, wherein the body part includes a recessed part (31cde, Fig. 4) having a shape that is recessed toward a middle area of the body part in an upward/downward direction (seen in Fig. 4), and wherein the recessed part is configured to shield the light that is output from the light source part and reaches the recessed part (¶ [0058]).”


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishimura in view of Iwasaki, US 2021/0325017 A1.
Regarding claim 6, Nishimura discloses the invention of claim 5, as cited above, except “the first shielding layer extends to be inclined downwards in a direction that faces the first light source part as it goes from the first cutoff edge to a lower side, and is configured to shield the light input to a lower end of the first cutoff edge.” Nishimura does not disclose that the shied layer is inclined downward.
Iwasaki discloses a lens module (31, Fig. 3), with a cutoff edge (31CA Fig. 3), and the two surfaces that form the cutoff edge are inclined such that the light shielding layer is inclined downwards in a direction that faces the light source part (seen in Fig. 3).
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art, to modify the shape of the reflector, as taught by Nishimura, to have a decline, such as taught by Iwasaki. One of ordinary skill in the art would have been motivated to have the reflective surface be a decline for reflecting light towards the upper portion of the emission face (Iwasaki, ¶ [0060]).
  

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishimura in view of Matsuda et al., US 2018/0347776 A1.

Regarding claim 8, Nishimura discloses the invention of claim 2, as cited above, except “an upward/downward size of the first input surface is larger than or equal to an upward/downward size of the first output surface.”  
Matsuda discloses a vehicle headlight with a lens body where the input surface is larger than or equal to an output surface in the upward/downward direction (lenses 2 and 3, seen in Fig. 1AB).
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art, to have the input surface of the lens body of Nishimura, be larger or equal to the output surface, such as taught by Matsuda. One of ordinary skill in the art would have been motivated to have the input be larger than the output in order to meet the specific (lighting) needs of a given application, such as desired output.

Claim(s) 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishimura in view of Sugiyama et al., US 2022/0003375 A1.
Regarding claim 18, Nishimura discloses the invention of claim 1, as cited above, except “the first light source part includes: a first light source configured to generate light; and a first collimator provided on a front side of the first light source and being configured to convert the light radiated from the first light source to parallel light that is parallel to an optical axis of the first lens structure to input the parallel light to the first lens 25Attorney Docket No. 434108-000025 structure.  “
Nishimura does disclose a light source (32, Fig. 4) configured to generate light, but does not disclose a collimator provided on a front side of the light source.
Sugiyama discloses a vehicle light with a light source covered by a collimator (13, Fig. 4 and 8) that converts the light to be parallel (¶ [0074]).
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art, to include a collimator, such as taught by Sugiyama, to the light source, as taught by Nishimura. One of ordinary skill in the art would have been motivated to include a collimator for allowing the light to be extracted efficiently and used (Sugiyama, ¶ [0097]).


Regarding claim 19, Nishimura discloses the invention of claim 1, as cited above, except “the second light source part includes: a second light source configured to generate light; and a second collimator provided on a front side of the second light source and being configured to convert the light radiated from the second light source to parallel light that is parallel to an optical axis of the second lens structure to input the parallel light to the second lens structure.  
Nishimura does disclose a light source (42, Fig. 5) configured to generate light, but does not disclose a collimator provided on a front side of the light source.
Sugiyama discloses a vehicle light with a light source covered by a collimator (13, Fig. 4 and 8) that converts the light to be parallel (¶ [0074]).
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art, to include a collimator, such as taught by Sugiyama, to the light source, as taught by Nishimura. One of ordinary skill in the art would have been motivated to include a collimator for allowing the light to be extracted efficiently and used (Sugiyama, ¶ [0097]).


Allowable Subject Matter
Claims 9-15 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  


Claim 9 recites, inter alia, a vehicle lamp with at least two lens bodies that are different and “the second lens structure includes: a second body part disposed on a front side of the second light source part; a second input surface provided on a surface of the second body part, to which the light irradiated from the second light source part is input, such that the light irradiated from the second light source part is input to the second body part; and a second output surface provided on a surface of the second body part, from which the light input to the second body part is output, such that the light input to the second body part is output to a front side of the second body part, and wherein a horizontal shape of the second input surface, viewed from an upper side, is concavely curved in a direction that is opposite to a direction that faces the second light source part, or is flat, and a vertical shape of the second input surface, viewed from a lateral side, is convexly curved in the direction that faces the second light source part.  “

The references of record do not teach or suggest the aforementioned limitations, nor would it be obvious to modify those references to include such limitations.
Claims 10-15 would be allowable due to their dependence on claim 9.
	

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Owada, US 2017/0343174 A1 discloses a group of differing light modules that overlap to form a cutoff.
Gromfeld et al., US 2017/0030543 A1 discloses a group of lens bodies each with a recess to form a cutoff
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL CHIANG whose telephone number is (571)270-3811. The examiner can normally be reached M to F, 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on (571)272-7242. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL CHIANG/Patent Examiner, Art Unit 2875         

/RAJARSHI CHAKRABORTY/Supervisory Patent Examiner, Art Unit 2875